         Case 1:19-cr-00738-PGG Document 62 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             -against-                                            ORDER

 JOSHUA OLIVO and PIERRE GREENE,                              19 Cr. 738 (PGG)

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this matter currently scheduled for

December 16, 2020 at 12:00 p.m. as to Pierre Greene will take place at 9:00 a.m.

Dated: New York, New York
       December 14, 2020




                                              1
